Case 4:18-cv-03855 Document 24 Filed on 04/02/20 in TXSD Page 1 of 2
                                                                           United States District Court
                                                                             Southern District of Texas

                                                                                ENTERED
                                                                                April 02, 2020
                                                                             David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION


        LINDA JEZEK,                 §    CIVIL ACTION NO.
                  Plaintiff,         §    4:18-cv-03855
                                     §
                                     §
               vs.                   §    JUDGE CHARLES ESKRIDGE
                                     §
                                     §
        LIBERTY MUTUAL               §
        FIRE INSURANCE CO,           §
                  Defendant.         §


                                   ORDER

           The Court CANCELS the Status Conference currently set for
       April 9, 2020.
            The prior Scheduling and Docket Control Order set a docket
       call date of March 17, 2020. This date has now passed. The prior
       order also did not require mediation.
           The Court ORDERS mediation to occur by May 15, 2020.
           The Court does not intend for any party or counsel to act
       contrary to official guidance or precautions regarding the
       COVID-19 virus, including with respect to travel or appearance
       for any hearing or litigation-related matter. As such, mediation
       may be accomplished by video or teleconference if desired.
           The parties are ORDERED to submit a joint status report on
       the outcome of mediation by May 22, 2020. The parties should
       address the need for and schedule of trial or any other relief.
           Given current circumstances, the parties may freely seek
       leave to extend these deadlines as necessary. The Court
       encourages cooperation and a spirit of good faith in this regard.
           SO ORDERED.
Case 4:18-cv-03855 Document 24 Filed on 04/02/20 in TXSD Page 2 of 2




          Signed on April 2, 2020, at Houston, Texas.



                                 Hon. Charles Eskridge
                                 United States District Judge




                                    2
